Case 2:20-cr-00011-JAG-LRL Document 62 Filed 06/29/20 Page 1 of 1 PagelD# 245

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
V. Criminal Action No. 2:20-cr-11-JAG-5

TAMARA LATISHA HOWELL,
Defendant.

ORDER
This matter comes before the Court on the defendant’s motion to appeal Magistrate Judge
Lawrence R. Leonard’s detention order. (Dk. No. 55.) The Court held a hearing on the motion
on June 26, 2020. For the reasons stated from the bench, the Court DENIES the motion.
Accordingly, Magistrate Judge Leonard’s detention order (Dk. No. 54) is affirmed. The Court
REMANDS the defendant to the custody of the United States Marshals.
It isso ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

Is} /- if
John A. Gibney, Jr.

Rich sume 2028 United States Distrigt Ju

Richmond, VA

 

 

 

 
